Matter of Daniel C. (Joyce C.) (2015 NY Slip Op 07970)





Matter of Daniel C. (Joyce C.)


2015 NY Slip Op 07970


Decided on November 4, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
L. PRISCILLA HALL
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2014-03353
 (Docket No. N-18911-13)

[*1]In the Matter of Daniel C. (Anonymous). Suffolk County Department of Social Services, respondent; 
andJoyce C. (Anonymous), appellant.


Gina M. Scelta, Huntington, N.Y., for appellant.
Dennis M. Brown, County Attorney, Central Islip, N.Y. (Timothy V. Sorell of counsel), for respondent.
Robert C. Mitchell, Riverhead, N.Y. (John B. Belmonte of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Suffolk County (Caren Loguercio, J.), dated March 14, 2014. The order, insofar as appealed from, after a hearing, denied that branch of the mother's petition which was to modify a prior order of temporary removal and placement of that court dated October 30, 2013, so as to change the custodian of the subject child.
ORDERED that the order dated March 14, 2014, is affirmed insofar as appealed from, without costs or disbursements.
Pursuant to Family Court Act § 1061, the court may modify an order issued during the course of a proceeding under article 10 for "good cause shown" (Family Ct Act § 1061; see Matter of Bernalysa K. [Richard S.], 118 AD3d 885, 885; Matter of Kevin M.H. [Kevin H.], 102 AD3d 690, 693). "As with an initial order, the modified order  must reflect a resolution consistent with the best interests of the children after consideration of all relevant facts and circumstances, and must be supported by a sound and substantial basis in the record'" (Matter of Kenneth QQ. [Jodi QQ.], 77 AD3d 1223, 1224, quoting Matter of Elijah Q., 36 AD3d 974, 976). Here, the record supports the Family Court's determination that the mother failed to establish good cause to modify the prior order of temporary removal and placement dated October 30, 2013.
CHAMBERS, J.P., HALL, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court